DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 6-7, 12-13, 16-19
 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Interpretation
Examiner notes the discussion of Safe Operating Area (SOA) of the MOSFET at [0023] – [0027] of the spec. Examiner will interpret claim 2 in light of [0023] – [0027].

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1:
 “power control device” (i.e. a device configured to control power);
Claim(s) 1:
  “first current control device configured to control”;
Claim(s) 1:
  “second power control device configured to control”; and
Claim(s) 1:
  “configuration manager … configured to … set a first configuration setting”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 9-11, and 15
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahl et al., US 2003/0063420 Al,  (“Pahl”).
Regarding Claim 1,
 Pahl teaches a power delivery controller comprising:
a power control device; (Fig. 1, element 19. See also [0018]) 
a first current control device coupled to the power control device, (Fig. 2, elements 40, 42, 48, 52, 56, 54, 58, 60, and 39 collectively. See also Fig. 1, element 36) 
the first current control device configured to control the power control device when a current level associated with a current flowing between a first device (Fig. 1, element 10) and a second device (Fig. 1, element 14) exceeds a first adjustable current threshold value; (Fig. 2, element 37 “Ith2” See also [0028] – [0029] “If there is a fault with the load during start-up, the load current does not drop below the second threshold Ith2. The current chopping could continue indefinitely in this case. To prevent that, the duration of the current chopping is limited by counting the current pulses applied to the load …That count is compared to a reference number and the chopping mode is terminated when that reference number of current pulses has occurred. At that time, the microcontroller 26 sends a low logic level signal on line 34 to the trip circuit 36, which renders the semiconductor switch 18 non-conductive” Emphasis added.) 
a second current control device coupled to the power control device, (Fig. 2, elements 50, 42, 48, 52, 56, 54, 58, 60, and 39 collectively. See also Fig. 1, element 36)  
the second current control device configured to control the power control device when the current level exceeds a second adjustable current threshold value; (Fig. 2, element 37 “Ith3”  See also [0044] “in the event that a malfunction occurs, the second comparator 50 detects a load current above that third threshold level Ith3 and produces an output that renders the semiconductor switch 18 continuously non-conductive ….”) and
 a configuration manager, coupled to the first current control device and the second current control device, (Fig. 1, element 26) 
the configuration manager configured to, during runtime, ([0018] “The microcontroller 26 also has an internal non-volatile memory which stores a software program defining the protection function and which stores data, such as the trip response characteristic, for use by that software program.” i.e. the microcontroller runs software instructions which configure the threshold current values – at runtime giving the claim the BRI --) set a first configuration setting of the first current control device and a second configuration setting of the second current control device, wherein the first configuration setting corresponds to the first adjustable current threshold value and the second configuration setting corresponds to the second adjustable current threshold value, ([0020] – [0022] “26. A fixed value for the second threshold Ith2 is programmed into the microcontroller 26 depending upon the over current tolerance of the specific load 14 … The third current threshold Ith3 is generated 38 26 on another analog output line by the microcontroller and is defined by a fixed value programmed into the solid state protection circuit 10.” Emphasis added.) 
the first configuration setting and second configuration setting based on a negotiated contract corresponding to the first device and the second device.  
([0015] “The semiconductor switch 18 must be able to interrupt the load current and handle transient currents, over-currents and in-rush at a specified operational voltage range as dictated by the particular load 14 to be controlled.” Emphasis added. i.e. the load dictates the transient currents, over-currents, in-rush at the specified operational voltage range dictated by the load – a negotiated contract giving the claim the BRI --) 
Regarding Claim 2,
 Pahl teaches wherein the first configuration setting and the second configuration setting are additionally based on safe operation of the power control device.  ([0034] “It should be noted, that load current within the cross-hatched region 72 between second threshold 1th2 and a third threshold Ith3 while tolerated by the load 14, can damage the FET 19. Thus, when operation within this region is determined to occur, the solid state circuit protector 10 enters a current chopping mode of operation.” See also Fig. 3, element 72. i.e. the current control is applied so as to prevent damage to the FET – save operation of the power control device giving the claim the BRI --) 
Regarding Claim 3,
 Pahl teaches wherein the first current control device includes a hardware circuit breaker (Fig. 2, elements 50, 51, 48, 52-58) and the second current control device includes a firmware circuit breaker. (Fig. 2, elements 40, 33, 46, 42, 48, 52-58. see also [0033], [0038], [0040], and [0043] “The microcontroller 26 may evaluate a series of windows. The results of a previous number of windows will remain in the memory of the microcontroller 26. For example, when four of six previous 1 millisecond windows declare a parallel arc fault, the microcontroller 26 will declare a parallel arc fault and render the semiconductor switch 18 non-conductive.” i.e. the code running in the microcontroller monitors for a condition indicating an arc-fault and opens the switch if it is detected – a firmware circuit breaker giving the claim the BRI --.)  
Regarding Claim 4,
 Pahl teaches wherein the configuration manager is to set a third configuration setting of the second current control device and a fourth configuration setting of the second current control device,
wherein the third configuration setting corresponds to a first duration threshold value ([0040] “the duration of the current chopping can be limited by the microcontroller 26 counting the number of current pulses applied to the load and sending a low logic level OFF signal on line 34 to the trip circuit 36 when a given number of pulses has occurred.” Emphasis added.) and the fourth configuration setting corresponds to an enable value.  ([0032] “the microcontroller 26 turns off the trip circuit 36 by applying a low logic level, (an inactive ON signal) to the ON/OFF line 34” an enable signal giving the claim the BRI)
Regarding Claim 5,
 Pahl teaches wherein the hardware circuit breaker is to open the power control device when the current level exceeds the first adjustable current threshold value ([0044] “in the event that a malfunction occurs, the second comparator 50 detects a load current above that third threshold level ITm and produces an output that renders the semiconductor switch 18 continuously non-conductive. Specifically, the output of the second comparator 50 goes low which resets the second flip-flop 51 thereby applying a low logic level to the second NAND gate 48. This results in the FET turning off”) 
and the firmware circuit breaker is to monitor the current level for the second adjustable current threshold value and in response to the current level exceeding the second adjustable current threshold value for the first duration threshold value, open the power control device. ([0040] “Although the semiconductor switch 18 is not exposed to as great a degree of thermal stress as with linear current limiting, damage to the FET 19 or the load still may occur if the current chopping mode continues for too long a time period. As discussed previously with respect the startup operation of the solid state circuit protector 10, the duration of the current chopping can be limited by the microcontroller 26 counting the number of current pulses applied to the load and sending a low logic level OFF signal on line 34 to the trip circuit 36 when a given number of pulses has occurred. Alternatively the voltage sensor 28 can be employed to detect a short circuit and inform the microcontroller 26 to turn-off the trip circuit 36.” Emphasis added.) 

Regarding Claim 9,
 Pahl teaches wherein the first current control device includes a hardware circuit breaker (Fig. 2, elements 50, 51, 48, 52-58) and the second current control device includes a hardware current limiter.  (Fig. 2, elements 40, 33, 46, 42, 48, 52-58.  See also [0036] – [0039] “When the sensed load current signal lsENSE is between the current thresholds ITH2 and 1th3 , the microcontroller 26 does not utilize the trip response characteristic data to determine whether to turn-off the trip circuit 36. Instead, the solid state protection circuit 10 enters a current chopping mode in which the FET 19 is pulsed on and off at the rate of the pulsed signal on line 33 … This cycling of the semiconductor switch 18 off and on continues which results in an average load current that is below the first threshold Ithresh” Emphasis added. i.e. the second device reduces the current supplied to the load when a threshold is exceeded – a hardware current limiter giving the claim the BRI --) 
Regarding Claim 15,
 Pahl teaches wherein the first current control device includes a hardware current limiter (Fig. 2, elements 40, 33, 46, 42, 48, 52-58.  See also [0036] – [0039] “When the sensed load current signal lsense is between the current thresholds ITH2 and 1th3 , the microcontroller 26 does not utilize the trip response characteristic data to determine whether to turn-off the trip circuit 36. Instead, the solid state protection circuit 10 enters a current chopping mode in which the FET 19 is pulsed on and off at the rate of the pulsed signal on line 33 … This cycling of the semiconductor switch 18 off and on continues which results in an average load current that is below the first threshold Ithresh” Emphasis added.) and the second current control device includes a firmware circuit breaker.  (Fig. 2, elements 40, 33, 46, 42, 48, 52-58. see also [0033], [0038], [0040], and [0043] “The microcontroller 26 may evaluate a series of windows. The results of a previous number of windows will remain in the memory of the microcontroller 26. For example, when four of six previous 1 millisecond windows declare a parallel arc fault, the microcontroller 26 will declare a parallel arc fault and render the semiconductor switch 18 non-conductive.” i.e. the code running in the microcontroller monitors for a condition indicating an arc-fault and opens the switch if it is detected.)  
Claim(s) 10-11
 recite(s) features that are substantially the same, save for the category of invention, as the controller set forth in claim(s) 4-5. Specifically:
Claim(s) 10 correspond(s) to claim(s) 4; and	
Claim(s) 11 correspond(s) to claim(s) 5;
Therefore claim(s) 10-11 is/are rejected under the same reasoning set forth above over Pahl.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 14, and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahl et al., US 2003/0063420 Al, (“Pahl”) in view of REGUPATHY et al., US 2019/0036365 Al,  (“Regupathy”).
Regarding Claim 8,
 Pahl does not teach wherein the configuration manager is further configured to, in response to detecting the first device has connected to the second device, set a fifth configuration setting of the hardware circuit breaker and a sixth configuration setting of the firmware circuit breaker, based on a default contract between the first device and the second device. 
Note, as discussed above, Pahl goes on to teach that the load dictates voltage and current limits to the power supply/circuit breaker circuit ([0015]) 
Regupathy teaches wherein the configuration manager is further configured to, in response to detecting the first device has connected to the second device, ([0032] “configuration process that is used to determine connection … of a USB port and determine initial power role ….”) set a fifth configuration setting of the hardware circuit breaker and a sixth configuration setting of the firmware circuit breaker, based on a default contract between the first device and the second device. ([0038] “a USB-C port which doesn't support the USB battery charging (BC) specification 1.2 of Oct. 12, 2011 shall advertise a USB Type-C current at the Default USB Power level.” See also [0034]-[0035] “Adevice that is a power source can present three different Rp resistances on the CC signal line to advertise current power levels that are supported by the device that is the power source. A power sink uses a difference in the resistance on the CC line to determine the power current it could draw from the device that is the power source and the device that is the power sink has to be aware of dynamic changes in the presented resistance Rp by the device functioning as the power source.and [0034] TABLE 1. i.e. when a device is connected to the power source, the three default current/voltage levels are advertised and based on the type of device one default voltage/current pair is selected and is provided by the source – fifth and sixth configuration settings giving the claim the BRI) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Regupathy with the teaching of Pahl as both references are directed to controlling power in computing systems. Moreover, Regupathy improves on Pahl’s teaching of load devices specifying power requirements to the power supply (Pahl [0016]) by teaching an improved implementation of the USB-PD standard of load devices requesting power from a power supply (Regupathy [0032] – [0034]) which allows for a load device with a dead battery to receive power above a default minimum level, thus improving charging speed of the load device (Regupathy [0026]).
Claim(s) 14 and 20
 recite(s) features that are substantially the same, save for the category of invention, as the controller set forth in claim(s) 8 Therefore claim(s) 14 and 20 is/are rejected under the same reasoning set forth above over Pahl in view of Regupathy.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venigalla et al., US 2019/0393694 Al for its teaching of a current protection circuit in a USB-C connector;
Jarman, US 2011/0085274 Al, for its teaching of a circuit breaker comprising a delayed trip based on a first threshold and an instant trip based on a second threshold; and
Johnson et al., US 2005/0135034 Al, for its teaching of dynamically configurable circuit breaker;

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian J Corcoran/Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187